Citation Nr: 1628887	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  13-25 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability (other than PTSD).

3.  Entitlement to an initial rating in excess of 10 percent for compartment syndrome of the right lower extremity.
 
4.  Entitlement to an initial rating in excess of 10 percent for compartment syndrome of the left lower extremity.

5.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbosacral spine. 


REPRESENTATION

Veteran represented by:	Christopher J. Boudi, Attorney 
ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran had on active duty for training from December 2000 to March 2001 and served on active duty February 2003 to September 2003.  He was subsequently a Member of the Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  During the course of the appeal, the claims file was transferred to the RO in Indianapolis, Indiana.

The Veteran requested a video conference hearing before the Board and was scheduled for January 14, 2016.  The Veteran's request to withdraw his hearing request was received on January 7, 2016.

The Veteran's claim for entitlement to service connection for mental condition to include PTSD was recharacterized by the RO to service connection for PTSD and for depression.  The Board has recharacterized the claim for depression more broadly to an acquired psychiatric disability (other than PTSD) in order to clarify the nature of the benefit sought and ensure complete consideration of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The issues of entitlement to initial ratings in excess of 10 percent for compartment syndrome of the right and left lower extremities and degenerative disc disease of the lumbosacral spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not been shown to have a current diagnosis of PTSD at any time since he filed his claim or within close proximity thereto. 

2.  The Veteran's current acquired psychiatric disability, diagnosed as major depressive disorder during the appeal period, is as likely as not attributable to the events and circumstances of his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2015).

2.  With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for an acquired psychiatric disability (other than PTSD) have been met.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  Given the decision below for the issue of entitlement to service connection for PTSD, there is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in October 2012 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, and affording the claimant a VA examination and a hearing before the Board.  38 U.S.C.A. §§ 5103, 5103A.  There is no evidence that additional records have yet to be requested.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Given the decision below for the issue of entitlement to service connection for an acquired psychiatric disability (other than PTSD), a detailed explanation of how VA complied with its duties to notify and assist is unnecessary.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

PTSD

The United States Court of Appeals for Veterans Claims has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The requirement of a current disability is considered to be satisfied when a claimant has a disability at the time a claim for VA disability compensation was filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Particular to service connection for PTSD, there must be (1) medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

After review of the record, the Board finds the Veteran has not been shown to have a current diagnosis of PTSD at any time since he filed his claim in August 2012 or within close proximity thereto.  Following a VA examination for PTSD in April 2013 and a private Disability Benefits Questionnaire (DBQ) examination for mental disorders in April 2016, a diagnosis of PTSD was not rendered.  VA outpatient treatment records are silent for any diagnosis of PTSD, nor has the Veteran or his attorney asserted the Veteran has had a diagnosis of PTSD.  In fact, the Veteran's attorney reported in an April 2016 written brief that "PTSD is no longer to be considered."  As a result, service connection cannot be established for PTSD.

Acquired Psychiatric Disability (other than PTSD)

During the appeal period, the Veteran has been diagnosed with depressive disorder not otherwise specified (NOS) by the April 2013 VA examiner for PTSD, major depressive disorder by Dr. Coyle in a February 2016 private psychological evaluation report, and major depression by Dr. Coyle in the March 2016 DBQ examination report for mental disorders.  

In the August 2012 VA Form 21-526, the Veteran reported his mental disorder began in September 2003, within the same month of separation from service.  The Veteran also reported in-service stressful events in a November 2012 VA Form 21-0781, December 2012 VA Form 21-4138, and March 2014 statement.  In a February 2016 private psychological evaluation report, Dr. Coyle noted review of the Veteran's claims file and linked the Veteran's diagnosis of major depressive disorder to service.  He disputed earlier VA findings concerning some childhood events that may have caused the depression.  He offered a comprehensive analysis in support of his opinion and his conclusion that the depression was shown in service and was related thereto.  Based on this analysis, it is at least as likely as not that the depression may have started during service.  Resolving reasonable doubt in the Veteran's favor, service connection is granted for depression.


ORDER

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disability (other than PTSD) is granted.


REMAND

A remand is needed to obtain additional VA examinations for the issues of initial higher ratings in excess of 10 percent for compartment syndrome of the right and left lower extremities and degenerative disc disease of the lumbosacral spine.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Since these service-connected disabilities were last examined by a VA examiner for compensation purposes in April 2013, the record contains evidence suggesting worsening symptomatology.  Such findings are noted in VA treatment records which show ongoing complaints and treatment for the legs and back.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records from all VA facilities from June 2009 to February 2013 and from November 2015 forward.  If the AOJ cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

In the next two paragraphs examinations are requested.  If medically feasible a single qualified examiner could do both.  While set out in separate paragraphs, it may not be necessary that two different examinations by different examiners are needed.

2.  After completing the foregoing development and associating all additional records with the claims file, the Veteran should be afforded a VA examination for his service-connected compartment syndrome of the right and left lower extremities.  The examiner is to be provided access to the claims folders in the VBMS file and the Virtual VA file.  The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the disability.  A complete rationale for any opinions expressed must be provided.

The examiner must also report all signs and symptoms necessary for rating the Veteran's compartment syndrome of the right and left lower extremities, utilizing the appropriate DBQ.

3.  The Veteran should be afforded a VA examination for his service-connected degenerative disc disease of the lumbosacral spine.  The examiner is to be provided access to the claims folders in the VBMS file and the Virtual VA file.  The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the disability.  A complete rationale for any opinions expressed must be provided.

The examiner must also report all signs and symptoms necessary for rating the Veteran's degenerative disc disease of the lumbosacral spine, utilizing the appropriate DBQ.

4.  The Veteran is hereby notified the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the AOJ should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once. 

6.  When the development requested has been completed, the issues on appeal should be readjudicated by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


